Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  March 29, 2010                                                                                                Marilyn Kelly,
                                                                                                                   Chief Justice

  140180                                                                                              Michael F. Cavanagh
                                                                                                      Elizabeth A. Weaver
                                                                                                       Maura D. Corrigan
                                                                                                      Robert P. Young, Jr.
  PEOPLE OF THE STATE OF MICHIGAN,                                                                    Stephen J. Markman
            Plaintiff-Appellee,                                                                       Diane M. Hathaway,
                                                                                                                        Justices
  v                                                                SC: 140180
                                                                   COA: 294403
                                                                   Wayne CC: 09-010176-FC
  TERRELL DAVIS,
           Defendant-Appellant.

  _________________________________________/

        On order of the Court, the application for leave to appeal the November 16, 2009
  order of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          March 29, 2010                      _________________________________________
           p0322                                                              Clerk